317 F.2d 594
115 U.S.App.D.C. 183
Eunice JANOUSEK, Appellant,v.Effie D. CHATTERTON et al., Appellees.
No. 17034.
United States Court of Appeals District of Columbia Circuit.
Submitted April 19, 1963.Decided May 2, 1963, Petition for Rehearing Denied May 24, 1963.

Miss Eunice Janousek, pro se.
No brief was filed and no appearance was entered on behalf of appellees.
Before DANAHER, BASTIAN and WRIGHT, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court dismissing appellant's motion to intervene and to add a party defendant in Civil Action No. 796-59 on the dockets of that court.


2
The District Court ruled that the motion to intervene '(did) not present a matter of right in accordance with Rule 24(a), Federal Rules of Civil Procedure, and that to grant such motion on basis of Rule 24(b) would unduly delay the adjudication of the rights of the original parties.'


3
We find no error.


4
Affirmed.